UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6262


ANTWAN W. CALLAHAN,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00083-CMH-JFA)


Submitted: July 5, 2018                                           Decided: July 27, 2018


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antwan Wydell Callahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antwan Wydell Callahan, a state prisoner, appeals the district court’s order

construing his Fed. R. Civ. P. 60(b) motion as an unauthorized successive 28 U.S.C.

§ 2254 (2012) petition and dismissing it for lack of jurisdiction. We have reviewed the

record and conclude that the district court did not err in dismissing Callahan’s motion as

an unauthorized successive habeas petition. ∗ See Gonzalez v. Crosby, 545 U.S. 524, 530-

32 (2005). Accordingly, although we grant Callahan leave to proceed in forma pauperis,

we affirm the district court’s order. See Callahan v. Clarke, No. 1:18-cv-00083-CMH-

JFA (E.D. Va. Feb. 23, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




      ∗
        A certificate of appealability is not required for us to determine this issue. See
United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).


                                            2